Citation Nr: 1827425	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for malignant melanoma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1968 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in August 2014. A transcript is of record. Subsequently, the Board remanded this in May 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a history of malignant melanoma of the left trunk from 2007 onward. See 01/19/2018, CAPRI - Melanoma, at p. 8.  

The Veteran has not been scheduled for a VA examination to determine the nature and etiology of his diagnosed malignant melanoma. The Board finds that a VA examination is warranted as such would be useful for a full and fair adjudication of this issue as the Veteran has malignant melanoma. Indeed, VA has not obtained a medical opinion as to whether the Veteran's skin disability was incurred in or is otherwise related to service, and the Board finds such would be useful to adjudicate this issue.   

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.  

2. Then, schedule the Veteran for an appropriate 
VA examination with an examiner to ascertain the etiology of his malignant melanoma. The claims file is to be reviewed so the examiner can become familiar with the pertinent medical history and such should be noted in the report. 

After reviewing the record and examining the Veteran, the examiner is to respond to the following: 

a) Is it at least as likely as not (50 percent or greater) that the Veteran's melanoma (see, e.g., 01/19/2018, CAPRI - Melanoma, at p. 8.) was caused by a disease or injury in active service? 

b) The Veteran contends that his melanoma is a result of his exposure to Agent Orange (see 3/30/2010, VA 
21-4138). Is it at least as likely as not (50 percent or greater) that the Veteran's melanoma is due to his exposure to Agent Orange? 

b) If the answers to question a) and b) above are no, then, is it at least as likely as not (50 percent or greater) that his melanoma is either 1) proximately due to or 
2) aggravated by the Veteran's service-connected disabilities (i.e., adenocarcinoma/malignant neoplasm of the prostate and PTSD)?

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability. 

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation. 

The examiner is to provide a comprehensive medical rationale for any opinion offered. In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence. Rather, the examiner should consider the extent to which there is a medical nexus. If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. 

3. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


